Burnett, J., delivered the opinion of the Court—Terry, C. J., and Field, J., concurring.
The defendant was indicted for an assault with a deadly weapon with intent to inflict great bodily injury. The defendant pleaded not guilty, and the jury found him “ guilty of an assault with a deadly weapon.” The Court sentenced the prisoner to two years’ imprisonment in the State Prison, and the defendant appealed.
The offence of which the prisoner was found guilty by the jury, was not a felony, but a simple assault. This is conceded by the Attorney-General. (The People v. Ida Vanard, 6 Cal. Rep., 562.)
The Court, therefore, erred in assessing the punishment. (Wood’s Digest, 335, § 49.)
The judgment is reversed, and the cause remanded for further proceedings.